   Case 5:18-cv-03093-SAC Document 26 Filed 08/13/21 Page 1 of 15




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


ROBERT GREY,

                             Plaintiff,

           v.                                       CASE NO. 18-3093-SAC

WARDEN SHANNON MEYER,


                             Respondent.


                          MEMORANDUM AND ORDER



     This matter is a petition for habeas corpus filed under 28 U.S.C.§

2254. Proceeding pro se, petitioner challenges his 2012 conviction

of rape. For the reasons that follow, the court denies relief.

                         Procedural background

     Petitioner was convicted in 2008 of a rape that occurred in 1997.

The Kansas Court of Appeals (KCOA) reversed the conviction and ordered

a new trial. State v. Grey, 268 P.3d 1218 (Kan. App. 2012). Petitioner
again was convicted in the second trial and sentenced to a term of

300 months. The conviction was affirmed on appeal. State v. Grey, 367

P.3d 1284, 2016 WL 1169398 (Kan. App. 2016), rev. denied April 26,

2017.

                           Factual background

     The KCOA summarized the relevant facts as follows:

     In May 1997, L.L. and her boyfriend returned to college in
     Lawrence after spending the evening out of town. Because
     they had transported some of L.L.'s belongings to a friend's
     home, they drove separately. When L.L. exited her car at
     her residence hall, a man with a gun appeared and forced
Case 5:18-cv-03093-SAC Document 26 Filed 08/13/21 Page 2 of 15




  her into the passenger seat. The man drove L.L. to an empty
  parking lot near the high school. He forced L.L. out of the
  car and into a secluded area. He instructed L.L. to remove
  her pants and kneel down on the ground. He penetrated her
  digitally with a gloved hand before demanding she turn over
  onto her back. He then pulled her shirt over her head and
  raped her until he ejaculated. Afterward, he and L.L.
  returned to the car. He drove a short distance, parked, and
  left her alone in the vehicle. The man wore a mask for part
  of the attack; L.L. described him as slender, white, about
  her height, with dark hair and a mustache.

  L.L.'s boyfriend spotted L.L.'s car driving away while she
  sat “kind of huddled” in the passenger seat. He called the
  police. He described the driver as a white man with a goatee
  who looked to be about 25 years old and about 6 feet tall.

  L.L. told the investigating officer her assailant appeared
  to be between 5–foot–7 and 5–foot–9 with a full beard and
  mustache. She estimated his age at around 30 years old. A
  few days after the assault, she assisted the police
  department in completing a composite sketch of her
  attacker. At that time, she described her assailant in much
  the same way: a white male in his mid-to-late twenties with
  a slender build, dark hair, a mustache, and facial hair.

  L.L. submitted to a sexual assault examination, where
  medical professionals collected evidence from her body,
  including her assailant's DNA. Officers also processed
  L.L.'s car for evidence, collecting latent finger and palm
  prints. A technician at the Kansas Bureau of Investigation
  (KBI) searched unsuccessfully for matches to the unknown
  fingerprints. However, after the KBI's database was updated
  in 2007, the system returned a match on one of the
  unidentified prints from L.L.'s car. The fingerprint
  belonged to Grey.

  Based in part on the fingerprint match, police received a
  search warrant for Grey's DNA. Grey's DNA was a “very, very
  strong match” to L.L.'s assailant, and the State charged
  Grey with rape. At trial, Grey claimed that the night before
  the alleged rape, he and L.L., who was a stranger to him,
  met at a local bar and engaged in unprotected consensual
  sex in the front seat of his car. According to Grey, a very
  angry man, possibly L.L.'s boyfriend, drove up to him and
  L.L. after their sexual encounter. Grey and the man
  exchanged words before the man drove off. Grey also
  testified that, in May 1997, his employer required facial
  hair be limited to a “neatly trimmed” mustache.
   Case 5:18-cv-03093-SAC Document 26 Filed 08/13/21 Page 3 of 15




     Important to Grey's defense was testimony about the
     motility, or movement, of the sperm collected from L.L.
     Specifically, a medical technologist testified that the
     sperm was nonmotile, and Grey's expert witness, Dr. Merle
     Hodges, explained that this lack of motility indicated that
     the sperm had likely been in L.L.'s vagina for no less than
     4 hours and possibly as long as 12 hours, a much longer
     period than the 3 hours between her assault and the exam.
     Hodges also testified regarding the lack of trauma to L.L.'s
     genitals. However, the State called rebuttal witnesses,
     including Dr. Michael Weaver, to contradict Hodges'
     testimony concerning the sperm motility.

     The jury returned a guilty verdict. Prior to sentencing,
     Grey filed a motion for a new trial alleging various due
     process violations. The district court denied the motion
     and sentenced Grey to 300 months' imprisonment. Grey timely
     appealed.

State v. Grey, 367 P.3d 1284, 2016 WL 1169398, *1-2 (Kan. Ct. App.
2016).

                            Claims for relief

     Petitioner seeks habeas corpus relief on three grounds: (1) the

trial court erred in admitting unreliable DNA, because the conclusory

statements of a police officer were the basis for the search warrant;

(2) the trial court erred in failing to require reciprocal discovery;

and (3) the trial court erred in admitting a recorded interview that

contained improper burden-shifting comments by police.

                           Standard of review

     This matter is governed by the Antiterrorism and Effective Death

Penalty Act (AEDPA). Under the AEDPA, when a state court has

adjudicated    the   merits    of   a   claim,   a   federal    court   may

grant habeas relief only if the state court decision “was contrary

to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United
   Case 5:18-cv-03093-SAC Document 26 Filed 08/13/21 Page 4 of 15




States,” 28 U.S.C. § 2254(d)(1), or “was based on an unreasonable

determination of the facts in light of the evidence presented in the

State court proceeding,” id. § 2254(d)(2). In this context, an

“unreasonable application of” federal law “must be objectively

unreasonable, not merely wrong.” White v. Woodall, 134 S. Ct. 1697,

1702 (2014) (quotations omitted).

       The Court presumes the correctness of the fact-finding by the

state court unless petitioner rebuts that presumption “by clear and

convincing evidence.” 28 U.S.C. § 2254(e)(1). See also Wood v. Allen,

558 U.S. 290, 301 (2010) (“a state-court factual determination is not

unreasonable merely because the federal habeas court would have

reached a different conclusion in the first instance”).

       These standards    are    intended       to         be     “difficult      to

meet,” Harrington v. Richter, 562 U.S. 86, 102 (2011), and require

that    state    court   decisions    receive        the        “benefit   of     the

doubt.” Woodford v. Visciotti, 537 U.S. 19, 24 (2002).

       A habeas petitioner generally must exhaust available state court

remedies before seeking federal habeas relief. “A threshold question

that    must    be   addressed   in   every habeas case              is    that    of

exhaustion.” Harris v. Champion, 15 F.3d 1538, 1554 (10th Cir. 1994).

“The exhaustion requirement is satisfied if the federal issue has been

properly presented to the highest state court, either by direct review

of the conviction or in a postconviction attack.” Dever v. Kansas

State Penitentiary, 36 F.3d 1531, 1534 (10th Cir. 1994).
   Case 5:18-cv-03093-SAC Document 26 Filed 08/13/21 Page 5 of 15




    The presentation of a claim “requires that the petitioner raise

in state court the ‘substance’ of his federal claims.” Williams v.

Trammell, 782 F.3d 1184, 1210 (10th Cir. 2015). A federal court can

excuse exhaustion “only if there is no opportunity to obtain redress

in state court or if the corrective process is so clearly deficient

as to render futile any effort to obtain relief.” Duckworth v.

Serrano, 454 U.S. 1, 3 (1981).

     The procedural default doctrine provides an additional limit to

review in habeas corpus cases. A federal habeas corpus may not review

“federal claims that were procedurally defaulted in state court – that

is, claims that the state court denied based on an adequate and

independent state procedural rule” – unless the prisoner demonstrates

either cause for the procedural default and resulting prejudice or

that the failure of the federal court to review the claim will result

in a fundamental miscarriage of justice. Davila v. Davis, 137 S.Ct.

2058, 2064-65 (2017); Coleman v. Thompson, 501 U.S. 722, 750 (1991).

     Likewise, where a petitioner fails to present a claim in the state

courts, and would now be procedurally barred from presenting it if

he returned to state court, there is an anticipatory procedural bar

which prevents the federal court from addressing the claim. Anderson

v. Sirmons, 476 F.3d 1131, 1139 n.7 (10th Cir. 2007). As in the case

of other procedurally defaulted claims, a petitioner’s unexhausted

claims barred by anticipatory procedural default cannot be considered

in habeas corpus unless he establishes cause and prejudice for his
   Case 5:18-cv-03093-SAC Document 26 Filed 08/13/21 Page 6 of 15




default of state court remedies or a fundamental miscarriage of

justice. Gray v. Netherland, 518 U.S. 152, 162 (1996).

     To demonstrate cause for the procedural default, petitioner

must show that some objective factor external to the defense impeded

his ability to comply with the state's procedural rule. See Murray

v. Carrier, 477 U.S. 478, 488 (1986). “Objective factors that

constitute cause include       interference    by   officials    that   makes

compliance with the State's procedural rule impracticable, and a

showing that the factual or legal basis for a claim was not reasonably

available to [petitioner.]” McCleskey v. Zant, 499 U.S. 467, 493-94

(1991) (internal quotation marks omitted). Petitioner also must show

“actual prejudice as a result of the alleged violation of federal

law.” Coleman, 501 U.S. at 750.

    A procedural default also may be excused if a petitioner can show

that the failure to consider the defaulted claim would result in a

fundamental miscarriage of justice. To proceed under this exception,

petitioner    “must     make    a     colorable     showing     of   factual

innocence.” Beavers v. Saffle, 216 F.3d 918, 923 (10th Cir. 2000).

A petitioner seeking relief under a defaulted claim and asserting a

claim of innocence must show that “in light of new evidence, ‘it is

more likely than not that no reasonable juror would have found

petitioner guilty beyond a reasonable doubt.’” House v. Bell, 547 U.S.

518, 536-37 (2006)(quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)).

                                    Analysis

Ground 1: admission of DNA evidence
   Case 5:18-cv-03093-SAC Document 26 Filed 08/13/21 Page 7 of 15




     Petitioner claims that DNA evidence collected from him by law

enforcement under a search warrant was improperly admitted. Before

trial, petitioner sought to exclude the evidence on the ground that

the affidavit supporting the warrant had “material omissions” and

“impermissible conclusory statements”. Grey, 2016 WL 1169398, at *2.

Petitioner specifically pointed to an error in the information on how

many fingerprints identified as his were found and to conclusions

concerning the resemblance between the composite sketch developed

during the initial investigation and a photograph of petitioner.

     The affidavit supporting the search warrant stated that (1) the

victim identified her assailant as a white male between 5’7” and 5’9”,

having a thin build, dark brown matted hair, a beard and mustache;

(2) four of the fingerprints collected from the victim’s car were

entered into the KBI’s database; these four returned no matches, and

two fingerprints remained in the unidentified fingerprint files.

Nearly 10 years after the crime, the two unidentified prints were

matched to petitioner; (3) Detective Hanson of the Lawrence Police

Department compared the composite sketch to several driver’s license

photographs of the petitioner and found a strong resemblance to his

2004 photo; and (4) petitioner’s biographical evidence matched the

victim’s description of her assailant. Grey, id.

     The trial court held an evidentiary hearing on petitioner’s

motion to suppress and received testimony from the KBI’s fingerprint

analyst and Detective Hanson. The analyst testified that the two

fingerprints identified in the KBI database were two separate lifts
   Case 5:18-cv-03093-SAC Document 26 Filed 08/13/21 Page 8 of 15




of the same fingerprint rather than lifts of two fingerprints. These

fingerprints were analyzed separately because they were lifted

separately. Detective Hanson testified that he did not attach the

composite sketch or the photograph from petitioner’s driver’s license

to the search warrant application.

     The trial court denied the motion to suppress. It found that the

error concerning the number of fingerprints matched to petitioner was

not material or deliberate, and it found that Detective Hanson

conducted   a   careful   review   of   the   composite   and   petitioner’s

photographs.

     On appeal, the Kansas Court of Appeals (KCOA), citing Franks v.

Delaware, 438 U.S. 154, 171 (1978), reviewed the challenge to the

search warrant to evaluate whether the supporting affidavit created

a “substantial basis to determine that there was a fair probability

that evidence will be found in the place to be searched.” Grey, 2016

WL 1169398, at *3.

     Rejecting petitioner’s argument that the knowledge of the KBI

analyst that the two fingerprints were, in fact, two lifts of the same

print was imputed to Detective Hanson, the KCOA found that the KBI

analyst neither intentionally or dishonestly misrepresented the

fingerprint matches nor directed Detective Hanson in preparing the

affidavit. The KCOA also rejected the claim that Detective Hanson

deliberately failed to explain where the fingerprint was collected,

citing his testimony at the evidentiary hearing that at the time he

prepared the search warrant affidavit, he knew that the victim’s car
   Case 5:18-cv-03093-SAC Document 26 Filed 08/13/21 Page 9 of 15




was searched on both the interior and exterior but did not know where

the fingerprint was lifted. Grey, 2016 WL 1169498, at *5.

     Likewise, the KCOA rejected petitioner’s argument that Detective

Hanson’s comparison between the composite sketch and his driver’s

license   photographs     provided     only   “unsupported,     conclusory

statements” that were insufficient to support probable cause. The KCOA

observed that Detective Hanson had a description of the rapist

provided by the victim, that he compared the composite to multiple

photos of petitioner, and that he specifically identified the photo

that supported his belief that petitioner was the perpetrator. The

KCOA concluded on these facts that Detective Hanson’s conclusion was

based upon “first hand observations about [petitioner’s] appearance

and biography” and were sufficient to support the finding of probable

cause. Grey, 2016 WL 1169398, at *6.

     In Stone v. Powell, 428 U.S. 465 (1976), the United States Supreme

Court held that “where the State has provided an opportunity for full

and fair litigation of a Fourth Amendment claim, a state prisoner may

not be granted federal habeas corpus relief on the ground that evidence

obtained in an unconstitutional search or seizure was introduced at

his trial.” Id. at 494.

     In this case, petitioner’s counsel presented a challenge to the

DNA collected from him under the search warrant, and the trial court

conducted an evidentiary hearing and issued a ruling on that matter.

Petitioner also presented the claim in his direct appeal, and the KCOA

examined the issue thoroughly. This court finds petitioner was
  Case 5:18-cv-03093-SAC Document 26 Filed 08/13/21 Page 10 of 15




provided the “opportunity for full and fair litigation” contemplated

by the Stone holding and concludes that he is not entitled to

additional review in habeas corpus.

     In a related argument, petitioner challenges the admission of

the DNA evidence against him on the ground that the DNA was unreliable.

Petitioner did not present this argument in the state courts. At trial,

he did not contest that semen collected from the victim was his,

arguing instead that he and the victim had had consensual contact on

the evening prior to the assault reported by the victim. On appeal,

although petitioner challenged the search warrant due to alleged

deficiencies in the supporting affidavit, he did not challenge the

reliability of the DNA itself as a separate ground.

     Because petitioner did not present this claim in the state

courts, it is unexhausted and, because petitioner cannot return to

the state courts to present it in a timely manner, it is procedurally

defaulted. As explained, to overcome a procedural default, petitioner

must establish cause and prejudice or a fundamental miscarriage of

justice. Coleman, 501 U.S. at 750.

     Petitioner did not file a traverse in this action, and he has

offered no grounds for excusing his procedural default. The court

concludes   the   claim   that   the   DNA   evidence   was   unreliable   is

procedurally defaulted and review is barred.

Ground 2: Due process violation arising from a failure to provide for

reciprocal discovery
  Case 5:18-cv-03093-SAC Document 26 Filed 08/13/21 Page 11 of 15




       Petitioner’s second claim alleges a violation of his right to

due process caused by a failure to require reciprocal discovery. He

claims the prosecution was allowed to receive specific discovery

concerning his expert witness before trial, which gave the State an

advantage and prevented petitioner from challenging the reliability

of the prosecution expert under Daubert v. Merrell Dow Pharm., Inc.,

509 U.S. 579 (1993).

       Petitioner is not entitled to relief on this claim. First, as

respondent argues, petitioner did not present this claim in the state

courts. Instead, he challenged the constitutionality of the procedure

for expert witness discovery in K.S.A. 2013 Supp. 22-3212(c)(2), which

does    not    require   the    State   to   provide   reciprocal   information

concerning a prosecution rebuttal expert witness. However, both the

trial court and the KCOA determined that petitioner’s own expert

witness was a rebuttal witness who fell outside the requirements of

the statute. The KCOA found that, as a result, petitioner did not

suffer adverse consequences by operation of the statute cited by him,

and that, to the extent he voluntarily complied with it, any error

was invited error which he could not challenge on appeal. Grey, 2016

WL 1169398, **8-9 (Kan. App. 2016).

       It is settled that “federal habeas corpus relief does not lie to

review        state   law      questions     about     the   admissibility   of

evidence.” Moore v. Marr, 254 F.3d 1235, 1246 (10th Cir. 2001).

Therefore, any challenge to the state courts’ interpretation of the

applicability of the state statute to petitioner is not grounds for
  Case 5:18-cv-03093-SAC Document 26 Filed 08/13/21 Page 12 of 15




relief. Likewise, the Tenth Circuit has stated that Daubert is not

relevant in a habeas action brought under § 2254, as it does not

establish constitutional guidelines but            instead interprets the

Federal Rules of Evidence. Mann v. Aldridge, 770 F. App’x 931, 933

(10th Cir. 2019)(citing Wilson v. Sirmons, 536 F.3d 1064, 1101-02 (10th

Cir. 2008)). “Absent a showing that the admission of the evidence

violated a specific constitutional guarantee, a federal [habeas]

court ... will not disturb the ... evidentiary ruling unless it was

so grossly prejudicial that it fatally infected the trial and denied

the fundamental fairness that is the essence of due process.” Wilson,

id.

      Having considered the record, the court finds no grounds to

support petitioner’s claim. Both the trial court and the KCOA

carefully    and   reasonably   evaluated    the   petitioner’s     arguments

concerning the state statute, and the record does not show that

petitioner   was   denied   fundamental     fairness   by   the   evidentiary

rulings.

Ground 3: Denial of due process by burden shifting

      Petitioner claims he was denied due process by the introduction

at trial of statements in a recorded police interview in which

Detective Hanson questioned him. He alleges the failure to redact

portions of the interview violated his rights by allowing the jury

to hear comments that shifted the burden of proof.

      Prior to trial, the district court granted some of petitioner’s

requests to redact the video but denied others. At trial, petitioner’s
    Case 5:18-cv-03093-SAC Document 26 Filed 08/13/21 Page 13 of 15




counsel did not object when the prosecution moved to admit the

interview during Detective Hanson’s testimony. Instead, counsel

requested a limiting instruction. On the next day, after Detective

Hanson finished his testimony, defense counsel renewed the pretrial

objection     to   the   interview.     The   district     court    overruled     the

objection.

      On appeal, the KCOA cited K.S.A. 60-404, which requires a

contemporaneous objection to the admission of evidence. It held that

petitioner’s pretrial objection was insufficient to preserve the

objection for appeal, nor did petitioner’s objection after the

interview was shown to the jury satisfy the contemporaneous objection

requirement and preserve the claim for appeal.

      The KCOA also conducted a brief review on the merits and

determined that the district court had not committed error. The KCOA

determined that the statements of Detective Hanson in the video did

not   explicitly     challenge     petitioner’s      credibility      but   instead

encouraged him to talk and to explain                  inconsistencies in his

statements1. Next, while Kansas case law clearly establishes that a

prosecutor cannot misstate the burden of proof or attempt to shift

it, petitioner identified no case law that found such statements

introduced in a recorded police interview operate to illegally shift

the burden. Finally, the KCOA noted that the district court had

properly instructed the jury on the burden of proof, and that juries

1 During the police interview, petitioner first stated that he did not know the victim
and then stated he could not remember her name or any contact with her. Police then
confronted with the DNA evidence. R. Vol. 33, pp. 1090-91, 1093-99. At trial, he
testified that he remembered the victim when he saw her at a pre-trial hearing, and
his defense was that the two had consensual intercourse.
  Case 5:18-cv-03093-SAC Document 26 Filed 08/13/21 Page 14 of 15




are presumed to follow instructions given by the court. Grey, 2016

WL 1169398, at **11-12.

     Here, petitioner’s claim is procedurally defaulted due to his

failure to make a contemporaneous objection. Petitioner has not shown

cause and prejudice, nor has he demonstrated that a fundamental

miscarriage of justice will occur if this claim is not considered.

The court concludes that review of this issue is barred and agrees

that the questioning presented in the recorded police interview did

not deny petitioner a fair trial. Petitioner is not entitled to relief

on this claim.

                     Certificate of Appealability

     Under Rule 11 of the Rules Governing Section 2254 Cases in the

United States District Courts, “the district court must issue or deny

a certificate of appealability when it enters a final order adverse

to the applicant.” A certificate of appealability should issue “only

if the applicant has made a substantial showing of the denial of a

constitutional right,” and the Court identifies the specific issue

that meets that showing. 28 U.S.C. § 2253.

     The court has carefully considered the record and petitioner’s

claims of error and concludes both that he is not entitled to relief

and that he has not made a substantial showing that his constitutional

rights were violated in the criminal proceeding against him. No

certificate of appealability will issue.

     IT IS, THEREFORE, BY THE COURT ORDERED the petition for habeas

corpus is dismissed and all relief is denied.
Case 5:18-cv-03093-SAC Document 26 Filed 08/13/21 Page 15 of 15




  IT IS FURTHER ORDERED no certificate of appealability will issue.

  IT IS SO ORDERED.

  DATED:    This 13th day of August, 2021, at Topeka, Kansas.




                                S/ Sam A. Crow

                                SAM A. CROW
                                U.S. Senior District Judge
